IN THE SUPREME COURT OF THE STATE OF DELAWARE

TREVOR J. JENKINS,                      §
                                        §   No. 455, 2014
      Defendant Below,                  §
      Appellant,                        §
                                        §   Court Below—Superior Court
      v.                                §   of the State of Delaware,
                                        §   in and for Kent County
STATE OF DELAWARE,                      §   Cr. ID No. 1305019695
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                          Submitted: March 13, 2015
                          Decided:   March 23, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.

                                 ORDER

      This 23rd day of March 2015, upon consideration of the appellant’s Supreme

Court Rule 26(c) brief, the State’s response, and the record below, it appears to the

Court that:

      (1)     On April 24, 2014, a Superior Court jury found the appellant, Trevor

J. Jenkins, guilty of Possession of a Firearm by a Person Prohibited (“PFBPP”) and

Possession of Ammunition by a Person Prohibited (“PABPP”).              Jenkins was

sentenced as follows: (i) for PFBPP, eight years of Level V incarceration, with

credit for 110 days previously served, followed by one year of Level IV Crest and

one year of Level III Crest Aftercare; (ii) for PABPP, five years of Level V
incarceration suspended for one year of Level III probation.1 This is Jenkins’

direct appeal.

         (2)    On appeal, Jenkins’ counsel (“Counsel”) filed a brief and a motion to

withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”). Counsel asserts that,

based upon a complete and careful examination of the record, there are no arguably

appealable issues. Counsel informed Jenkins of the provisions of Rule 26(c) and

provided Jenkins with a copy of the motion to withdraw and the accompanying

brief.

         (3)    Counsel also informed Jenkins of his right to identify any points he

wished this Court to consider on appeal. Jenkins has not raised any issues for this

Court to consider. The State has responded to the Rule 26(c) brief and moved to

affirm the Superior Court’s judgment. On November 18, 2014, we stayed this

matter pending resolution of Snipes v. State, No. 447, 2014, an appeal by Jenkins’

co-defendant Derrell Snipes.          On March 12, 2015, we affirmed the Superior

Court’s judgment in Snipes.2

         (4)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a


1
  The original sentencing order was not consistent with the sentence imposed at the July 30, 2014
sentencing hearing, but was subsequently corrected.
2
    2015 WL 1119505 (Del. Mar. 12, 2015).



                                               2
conscientious examination of the record and the law for arguable claims; and (ii)

must conduct its own review of the record and determine whether the appeal is so

totally devoid of at least arguably appealable issues that it can be decided without

an adversary presentation.3

         (5)     This Court has reviewed the record carefully and has concluded that

the Jenkins’ appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Jenkins’ counsel has made a conscientious effort

to examine the record and the law and has properly determined that Jenkins could

not raise a meritorious claim in this appeal.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                                     Justice




3
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).



                                                 3